AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 30th day of October 2014 (the “Effective Date”), by and
between Finjan Holdings, Inc., a Delaware corporation (together with its
successors and assigns, the “Company”); and Shimon Steinmetz (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company wishes to continue to employ Employee on an “at-will”
basis, and Employee wishes to continue such employment, in accordance with the
terms and conditions set forth herein; and
 
WHEREAS, this Agreement amends and restates that certain Employment Agreement by
and between the Company and Employee dated as of July 8, 2013 (the “Prior
Agreement”).
 
            NOW, THEREFORE, in consideration of the mutual promises and
covenants contained in this Agreement, it is agreed as follows: 
 
1.           Services.  Effective as of the Effective Date (the “Start Date”)
the Company hereby agrees to continue to employ Employee, and Employee hereby
accepts such continued employment, as Chief Financial Officer of the Company
reporting to the board of directors of the Company (the “Board”), or an
executive officer of the Company designated by the Board.  Employee shall have
the general duties as requested by the Board or its designee in his or their
discretion. Employee will perform his duties in a manner consistent with
applicable regulatory requirements and sound business practices.  Employee
represents, warrants and covenants that, during the Term, Employee (a) has and
shall maintain all registrations and memberships necessary for Employee to
perform his duties to the Company, if any, and (b) has not been (and currently
is not) statutorily disqualified under any federal or state securities law or
the regulations thereunder or the subject of (i) any disciplinary or enforcement
action, suit, claim, complaint, investigation, inquiry or proceeding by any
governmental, regulatory or self-regulatory authority or (ii) any action, suit,
claim, complaint, investigation, inquiry or proceeding by any person (including
any governmental, regulatory or self-regulatory authority) alleging fraud,
misappropriation or dishonesty or barring or suspending Employee’s right to be
associated with a broker, investment adviser, commodity pool operator or
commodity trading advisor.
 
During the Term, Employee shall perform his duties faithfully and shall devote
his full business time, attention and energies to businesses of the Company, and
while employed, shall not engage in any other business activity that is in
conflict with his duties and obligations to the Company.  Employee’s principal
place of business shall be the Company’s offices in New York City, unless
otherwise moved within the New York City metropolitan area by the Company. 
 
2.           Term.
 
a.           Initial Term.  Employee’s employment will continue on an “at-will”
basis on the Start Date and shall continue until the earlier of (i) the Company
Notice Date (as defined below), and (ii) November 30, 2014 (the “Initial Term”).
 
 
1

--------------------------------------------------------------------------------

 
 
b.           Extension of Term; Non-Renewal.  In the event the Company and
Employee mutually agree to extend the employment term beyond the Initial Term,
the parties shall negotiate and enter into a new employment agreement or a
written amendment of this Agreement to extend the Initial Term on a monthly or
other basis.  In the event the parties fail to enter into a new employment
agreement or renew or amend this Agreement prior to the end of the Initial Term,
Section 7 shall govern.
 
3.           Compensation. 
 
a.           Base Salary. During the Term, the Company shall pay to Employee an
annual base salary equal to $200,000 per annum, which payments will be paid to
Employee at least semi-monthly in accordance with the Company’s regular payroll
practices (“Base Salary”). 
 
b.           Annual Bonus.  During the Term, Employee shall be eligible to
receive an annual discretionary bonus (the “Annual Bonus”) of up to $50,000
annually (the “Target Bonus”).  The amount and payment of such Annual Bonus, if
any, shall be determined by the Company in its sole and absolute discretion.  
If payable, the Annual Bonus shall be paid no later than March 15 of the year
following the year for which such Annual Bonus is payable.  Employee must be in
good standing as of the payment date of any Annual Bonus for any right to
receive same.  The Annual Bonus for calendar year 2014 shall be $50,000 (the
“2014 Bonus”).
 
c.           Withholding.  All payments made by the Company to Employee shall be
subject to withholding and to such other deductions as shall at the time of such
payment be required under any income tax  or other law, whether of the United
States or any other jurisdiction.  In connection therewith, the Company shall
have the right to withhold and deduct applicable federal, state, or local income
or other taxes from any payment, in whatever form, made to Employee. 
 
d.           Long-Term Incentive Compensation.  During the Term, Employee will
continue to be eligible to participate in the Company 2013 Global Stock Option
Plan or any such successor plan that may be in effect from time to time
(“Incentive Plan”) in accordance with its terms then in effect. 
 
4.           Benefits.  Employee shall be eligible to receive benefits
comparable to those provided to other similarly-titled employees of the Company
during the Term, subject to the provisions of the applicable plan documents.
Nothing stated herein shall require the Company to establish or thereafter
maintain any benefit plan. 
 
5.           Time Off.  Employee shall be entitled to paid vacation or other
personal time per calendar year, in accordance with the Company’s policies and
procedures. 
 
6.           Expenses.  The Company shall reimburse Employee for travel and
other business expenses reasonably incurred by Employee, subject to the
submission by Employee of receipts or other appropriate documentation as
required by the Company. 
 
7.           Termination.  Employee’s employment with the Company shall end as
of the earliest to occur of any of the events described in Sections 7(a), 7(b)
and 7(c) hereof.  The date of Employee’s termination (which, for the avoidance
of doubt, will be the last day of the Transition Term and not the Company Notice
Date to the extent those provisions of Section 7(a) apply), shall be referred to
herein as the “Termination Date.”
 
 
2

--------------------------------------------------------------------------------

 
 
a.           Termination by the Company.  The Company may terminate Employee’s
employment at any time and for any reason, with Cause or without Cause, upon
written notice of the Company’s election to terminate Employee’s employment. If
such termination is without Cause prior to the end of the Initial Term, then
upon delivery of such notice of termination (the date of any such notice or
non-renewal, the “Company Notice Date”), the Initial Term shall end and a two-
(2-) month transition period (the “Transition Term”) shall begin, with
Employee’s employment terminating at the end of such Transition Term, which
Transition Term shall be in lieu of and agreed by Employee to satisfy any
required advance notice.  During the Transition Term, so long as Employee
satisfies the Transition Obligations (as defined below), Employee shall continue
to receive the compensation set forth in Section 3 hereof.  For purposes hereof,
the Initial Term, together with the Transition Term, if applicable, shall be
considered the “Term”.
 
b.           Termination by Reason of Expiration of Initial Term.  In the event
the parties fail to enter into a new employment agreement or renew or amend this
Agreement prior to the end of the Initial Term, the Transition Term shall
commence as of December 1, 2014.  In the event the Company provides notice of
its intent to terminate Employee’s employment without Cause during the
Transition Term, the Transition Term shall nonetheless continue through January
31, 2015, and Employee’s employment will terminate at the end of the Transition
Term.
 
c.           Death or Disability.   Employee’s employment with the Company shall
automatically end upon Employee’s death or Employee’s Disability (as defined
below).
 
d.           Accrued Obligations.  Upon the effectiveness of the termination of
Employee’s employment pursuant to Section 7 for any reason set forth therein,
Employee will be paid all earned but unpaid Base Salary pursuant to Section 3,
earned but unused vacation days (if consistent with company policy), and
reimbursement of expenses pursuant to Section 6, such compensation to be paid in
the next pay cycle.
 
e.           Severance.  In addition to the amounts payable to Employee pursuant
to Section 7(d), subject to compliance with Section 7(f) below, if, and only if,
Employee’s employment with the Company terminates (A) by the Company without
Cause as described in Section 7(a), (B) as a result of the expiration of the
Transition Term as described in Section 7(a) or 7(b), or (C) as a result of
Employee’s death or Disability (as described in Section 7(c)), Employee (or, to
the extent applicable, his estate) shall be entitled to the following:
 
i.           Employee shall receive, by wire transfer of immediately available
funds within three (3) business days after the Release Effective Date (as
defined below), an amount equal to (A) six months of Base Salary, plus (B) fifty
percent (50%) of the Target Bonus, and (C) if the Termination Date is prior to
January 31, 2015, the Base Salary that Employee would have received from the
Termination Date through January 31, 2015, had his employment continued;
 
 
3

--------------------------------------------------------------------------------

 
 
ii.           So long as Employee elects and remains eligible for continued
coverage under the Company’s medical plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay or
reimburse Employee, as applicable, within three (3) business days of request for
payment or reimbursement, a portion of the cost of such COBRA continuation
coverage equal to the amount the Company pays for Employee’s medical coverage as
of the day prior to the Termination Date, with such reimbursement available
until the earlier of (A) the first anniversary of the Termination Date, and (B)
the date upon which Employee commences employment with a subsequent employer
that provides health insurance coverage;
 
iii.           Employee shall receive, by wire transfer of immediately available
funds within three (3) business days after the Release Effective Date, an amount
equal to (A) the 2014 Bonus, if not yet paid, plus (B) an amount equal to the
product of (x) $50,000 and (y) a fraction, the numerator of which is the number
of days in 2015 through and including the Termination Date, and the denominator
of which is three-hundred sixty-five (365).
 
iv.           Employee shall be paid or reimbursed, as applicable, within three
(3) business days of request for payment or reimbursement, an amount equal to
the lesser of (i) the cost of six (6) months of outplacement services, with a
firm and on terms selected by Employee, and (ii) fifteen thousand dollars
($15,000) in total, which such services may be incurred by Employee at any time,
provided that Employee submit a request for payment or reimbursement of
estimated future or actual expenses no later than six (6) months following the
Termination Date;
 
v.           Employee shall be entitled to retain his Company-provided laptop
computer, but only after the Company has removed any sensitive data or other
Confidential Information (as defined below), which removal shall occur promptly
following the Termination Date;
 
vi.           To the extent Employee holds any options to purchase Company stock
pursuant to the Company’s 2013 Global Stock Option Plan or otherwise
(“Outstanding Options”) that are unvested as of the Termination Date, a portion
of each such option shall become vested as of the Termination Date equal to the
portion of any such Outstanding Option that would have become vested during the
period beginning on the Termination Date and ending on the third (3rd)
anniversary of the grant date of such Outstanding Option if Employee had
remained employed by the Company through such third (3rd) anniversary;
 
vii.           To the extent any portion of the Outstanding Options are vested
as of the Termination Date or become vested on the Termination Date pursuant to
Section 7(e)(vi) above, each such portion of any Outstanding Option shall remain
outstanding and exercisable until June 30, 2016, but in all cases no later than
the original expiration date of the relevant Outstanding Option; and
 
viii.           Following the Termination Date, the Company shall waive, and
shall not seek to enforce the restrictions set forth in Section 10(a) hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
f.           Release.  The Company’s obligation to make any payments required
by, or otherwise comply with, Section 7(e) hereof shall be contingent upon
Employee (or, to the extent applicable, his estate or guarding) executing a
general release concerning Employee’s employment (and the termination thereof)
in substantially the form attached hereto as Exhibit A (the “Release”) within
twenty-one (21) days following the Termination Date, and not revoking such
Release during any applicable revocation period (the date of the expiration of
any applicable revocation period shall be referred to herein as the “Release
Effective Date”).  Notwithstanding anything to the contrary, any amounts that
would otherwise be payable to Employee prior his execution (and, if applicable,
non-revocation) of the release shall not be paid until the Release becomes fully
effective.  Once the Release becomes fully effective, any payments to Employee
that were delayed pursuant to the preceding sentence shall be promptly paid in a
lump sum and any subsequent payments shall be paid to Employee pursuant to the
schedule otherwise required by Section 7(e) hereof.  Further, to the extent that
Employee’s execution (and any applicable revocation) period could include two
calendar years (e.g., because the Termination Date occurs on or after December
10 of any calendar year), any payments made pursuant to this Agreement shall be
made in the later of such two calendar years.  For the avoidance of doubt, if
Employee fails to execute the Release or the Release is revoked prior to
becoming fully effective, Employee shall lose the right to the payments and
benefits contemplated by Section 7(e) hereof.
 
g.            Public Notice.  In the event that Employee’s employment with the
Company is terminated as a result of the expiration of the Transition Term (as
described in Section 7(a) above) or pursuant to Section 7(b), the Company shall
permit Employee to timely review and reasonably comment on any public filing
describing such termination in advance of release of such filing.
 
h.           Forfeiture of Options.  For the avoidance of doubt, any Outstanding
Option (or any portion thereof) that does not become vested pursuant to its
terms or the terms of Section 7(e)(vi) above, or that is not exercised prior to
the expiration date described in Section 7(e)(vii) above shall be forfeited and
of no further effect on the Termination Date or the relevant expiration date, as
applicable; provided, however, that this provision shall only become effective
in the event the Employee’s employment terminates.  For so long as Employee
remains employed by the Company, any Outstanding Option (and any other option
Employee holds) shall remain outstanding in accordance with its terms.
 
i.           Definition of Disability.  For purposes hereof, “Disability” means
a medically determinable physical or mental impairment that can reasonably be
expected to result in death or can reasonably be expected to last for a
continuous period of not less than 12 months.
 
j.           Definition of Cause.  For purposes hereof, “Cause” means, (i)
conviction of any felony involving moral turpitude and affecting the Company
and/or its affiliates; (ii) any refusal to carry out a reasonable directive of
the Company’s Chief Executive Officer, the Board or Employee’s direct
supervisor, which involves the business of the Company and/or its affiliates and
was required to be performed under applicable laws or reasonably necessary to
further compliance with applicable laws; (iii) embezzlement of funds of the
Company and/or its affiliates; (iv) any breach of Employee’s fiduciary duties or
duties of care owed to the Company and/or its affiliates, including without
limitation disclosure of confidential information of the Company and/or of its
affiliates, which breach is later established or confirmed by an arbitrator in a
proceeding brought pursuant to Section 16(a) hereof or results in shareholder or
other litigation against the Company or a regulatory investigation or similar
proceeding against the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
k.           Definition of Transition Obligations.  For purposes hereof,
“Transition Obligations” shall mean (i) Employee uses reasonable efforts during
the Transition Term to transition his duties to his successor, and (ii) during
the Transition Term, Employee complies with the terms of Sections 1, 9, 10, 11,
13 and 16(e) hereof, unless compliance with any such provision is specifically
waived by the Company.
 
8.           [Reserved.]
 
9.           Confidential Information.  Employee acknowledges that, during the
term of Employee’s employment with the Company, Employee will have access to
unpublished and otherwise confidential information (“Confidential Information”),
both of a technical and non-technical nature, relating to the business of the
Company its actual or anticipated business, research or development, its
technology or the implementation or exploitation thereof.  Confidential
Information includes, but is not limited to, the Company’s business plans (both
current and under development), data, investor and client list and contact
information, promotional and marketing programs and strategies, research or
development, information pertaining to trading, processes, codes, system
designs, system specifications, techniques, computer programs, applications
developed by or for the Company, projections, financial information, costs,
revenues, profits, investments, analysis, potential investors and clients,
personal information concerning employees of the Company, business methods and
models, trade secrets, databases, simulation software, trading systems,
mathematical models and programs, algorithms, numerical techniques, procedural
guidelines, knowledge of the Company’s facilities, supervisory and risk control
techniques and procedures, fee and compensation structures, or other
confidential, secret or proprietary information and any other Confidential
Information relating to the business affairs of the Company or its
clients.  However, Confidential Information does not include any information
that is generally known to the public or the financial services industry, other
than as a result of Employee’s unauthorized disclosure.
 
                       a.           During the term of Employee’s employment
with the Company or at any time thereafter, Employee covenants and agrees that
Employee will not use for Employee’s personal benefit or for the benefit of any
third party, nor will Employee disclose any Confidential Information unless
authorized to do so by the Company in writing, except that Employee may disclose
and use such Confidential Information when necessary in the performance of
Employee’s duties hereunder, or as required to be disclosed by order of a proper
legal authority.
 
                       b.           Upon termination of his employment with the
Company for any reason, Employee covenants and agrees that Employee will
promptly deliver to the Company all documents, records, files, notebooks,
manuals, letters, notes, reports, customer and supplier lists, cost and profit
data, e-mail, and any other material of the Company, including all materials
pertaining to Confidential Information, whether developed by Employee or others,
and all copies of such materials, whether of a technical, business or fiscal
nature and whether on hard copy, tape, disk or any other format, which are in
Employee’s possession, custody or control. 
 
 
6

--------------------------------------------------------------------------------

 
 
10.           Non-Competition; Non-Solicitation of Employees; Non-Interference
with Business Relationships. 
 
a.           During the term of Employee’s employment with the Company, Employee
shall not render any services to or engage in any activity on behalf of any
Competitive Enterprise, directly or indirectly, for herself or on behalf of or
in conjunction with any person, partnership, corporation or other entity,
whether as an employee, consultant, agent, officer, director, shareholder,
partner, joint venturer, investor or otherwise. A “Competitive Enterprise” shall
mean any entity, person, partnership, corporation or otherwise which engages as
its principal business in network security, intellectual property rights or
patent litigation or licensing, other than entities, persons, partnerships,
corporations or other enterprises previously disclosed by the Employee to the
Company and for which the Company has provided written confirmation that such
entity, person, partnership, corporation or enterprise is not a Competitive
Enterprise. 
 
b.           During the term of Employee’s employment with the Company, and for
a period of six (6) months thereafter, Employee will not, directly or
indirectly, either for herself or any other person or entity, (i) induce or
attempt to induce any employee of the Company to leave the employ of the
Company, (ii) in any way interfere with the relationship between the Company and
any employee of the Company, or (iii) induce or attempt to induce any customer,
client, supplier or licensee of the Company to cease doing business with the
Company, or in any way interfere with the relationship between the Company and
any customer, client, supplier or licensee of the Company. So long as Employee’s
employment with the Company is terminated as a result of the expiration of the
Transition Term, this Section 10(b) shall not apply to situations where an
employee of the Company initiates contact with Employee and Employee does not
engage in active solicitation of such employee.
 
11.           Non-Disparagement.  Employee agrees that he will not, at any time
after the date hereof, disparage the Company (including any of its shareholders
or affiliates or its or their respective directors, officers, employees, or
agents) or the business of the Company.  The Company agrees that it shall not,
and shall instruct its officers and directors not to, at any time after the date
hereof, disparage Employee.
 
12.           Remedies.  Any breach or threatened breach of paragraphs 9 through
11 of this Agreement will irreparably injure the Company, and money damages will
not be an adequate remedy.  Therefore, the Company may obtain and enforce an
injunction, to the extent allowed by applicable law, prohibiting Employee from
violating or threatening to violate these provisions.  This is not the Company’s
only remedy, it is in addition to any other remedy available and is without
prejudice to the Company’s right to seek additional remedies, where applicable. 
 
13.           Work Authorization.  Employee must also be able to satisfy the
requirements of the Immigration Reform and Control Act of 1986, which requires
documents to prove Employee’s identity and demonstrate that Employee is
authorized to work in the U.S., and to complete an Employment Eligibility
Verification form (Form I-9).  A further condition of this offer and employment
with the Company hereunder is that Employee has not been convicted of a felony
or certain misdemeanors which would disqualify Employee from employment with the
Company under federal securities law and under New York Stock Exchange or
Financial Industry Regulatory Authority rules. 
 
 
7

--------------------------------------------------------------------------------

 
 
14.           Representations.  Employee hereby represents and warrants to the
Company as follows:  (a) Employee has the legal capacity and unrestricted right
to execute and deliver this Agreement and to perform all of his obligations; (b)
the execution and delivery of this Agreement by Employee and the performance of
his obligations will not violate or be in conflict with any fiduciary or other
duty, instrument, agreement, document, arrangement, or other understanding to
which Employee is a party or by which he is or may be bound or subject; and (c)
Employee is not a party to any instrument, agreement, document, arrangement,
including, but not limited to, confidential information agreement,
non-competition agreement, non-solicitation agreement, or other understanding
with any person (other than the Company) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services; or, if Employee is a party to any such instrument,
agreement, document or arrangement, it has fully disclosed same to the
Company.  Employee further represents and warrants that Employee has not
improperly removed, copied, reproduced or maintained (in paper or electronic
form) any confidential or proprietary information of any prior employer.
 
15.           Section 409A Compliance.  If any provision of this Agreement fails
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) or any regulations or Treasury guidance promulgated thereunder, or
would result in Employee’s recognizing income for United States federal income
tax purposes with respect to any amount payable under this Agreement before the
date of payment, or to incur interest or additional tax pursuant to Section
409A, the Company reserves the right to reform such provisions provide that the
Company shall maintain, to the maximum extent practicable, the original intent
of the applicable provision without violating the provisions of Section
409A.  To the extent any payment of non-qualified deferred compensation becomes
due to Employee hereunder at the time of his termination of employment (or terms
of similar effect), such amount shall only be paid to Employee to the extent
such termination also constitutes his “separation from service” (as defined in
Treasury Regulations § 1.409A-1(h)) with the Company.  Notwithstanding anything
in this Agreement to the contrary, in the event that Employee is a “specified
employee” (within the meaning of Treasury Regulations § 1.409A-1(i)), then, to
the extent necessary to avoid penalties under Section 409A, no payment of any
amount that constitutes “non-qualified deferred compensation” subject to Section
409A of the Code shall be made to Employee in connection with his “separation
from service” (as defined in Treasury Regulations §1.409A-1(h)) with the Company
prior to the earlier of (a) the date of Employee’s death, and (b) the first day
of the seventh month following the date of such separation from service.  Upon
the expiration of the foregoing delay period, all payments and benefits delayed
pursuant to the preceding sentence (whether they would have otherwise been paid
in a single sum or in installments) shall be paid or reimbursed to Employee in a
lump-sum, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.  The Company acknowledges and agrees, however, that no such
six-month delay is required for the payments due to Employee under this
Agreement.  It is intended that, to the greatest extent possible, the payments
to be made to Employee pursuant to Section 7(c) hereof shall be exempt from Code
Section 409A as “separation pay due to involuntary separation from service”
(within the meaning of Treasury Regulations § 1.409A-1(b)(9)(iii)),
“reimbursements and certain other separation payments” (within the meaning of
Treasury Regulations § 1.409A-(b)(9)(v)), or any other applicable exemption
under Code Section 409A.  To the extent that reimbursements or other in-kind
benefits under this Agreement constitute “nonqualified deferred compensation”
for purposes of Code Section 409A, (i) all such expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Employee,
(ii) any right to such reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.  For purposes of Code
Section 409A, Employee’s right to receive any installment payments pursuant to
this Agreement shall be treated as a right to receive a series of separate and
distinct payments.  Whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the
Company.  Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
 
 
8

--------------------------------------------------------------------------------

 
 
16.           Miscellaneous. 
 
a.           Governing Law; Arbitration.  This Agreement is made under and shall
be construed pursuant to the laws of the State of New York, without reference to
its choice of law rules.  Any dispute or controversy arising under or in
connection with this Agreement that cannot be mutually resolved by the parties
hereto shall be settled exclusively by arbitration in New York, New York
conducted in accordance with the rules of the American Arbitration
Association.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The costs and expenses of the arbitrator shall be shared
equally between the Company and Employee. 
 
b.           Transfer and Assignment.  This Agreement is personal as to Employee
and shall not be assigned or transferred by Employee.  This Agreement may be
assigned by the Company to any entity which is a successor in interest or
operator of the Company’s business. 
 
c.           Severability.  Nothing contained herein shall be construed to
require the commission of any act contrary to law.  Should there be any conflict
between any provisions hereof and any present or future statute, law, ordinance,
regulation or other pronouncement having the force of law, the latter shall
prevail, but the provision of this Agreement affected thereby shall be curtailed
and limited only to the extent necessary to bring it within the requirements of
the law, and the remaining provisions of this Agreement shall remain in full
force and effect. 
 
d.           Indemnification.  Employee shall continue to be covered by the
indemnification provisions set forth in the Company’s Bylaws in accordance with
their terms.
 
e.           Company Policies.  Employee as a condition of his employment shall
be subject to all generally applicable policies of the Company, including, but
not limited any employee handbook, insider trading policy, disclosure policy or
code of ethics instituted by the Company prior to or during the term of
Employee’s employment with the Company. 
 
 
9

--------------------------------------------------------------------------------

 
 
f.           Counterparts.  This Agreement may be executed in counterparts and
all documents so executed shall constitute one agreement, binding on all the
parties hereto.
 
g.           Entire Agreement.  This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements, arrangements, or
understandings with respect thereto.  No representation, promise, inducement,
statement or intention has been made by any party hereto that is not embodied
herein and no party shall be bound or be liable for any alleged representation,
promise, inducement, or statement not so set forth herein.  Without limiting the
generality of the foregoing, the parties acknowledge and agree that (a) the
Consulting Agreement, dated March 28, 2013, between Finjan, Inc. and Employee,
and (b) the Prior Agreement, are both hereby terminated and that none of Finjan,
Inc., the Company nor Employee shall have any continuing obligations thereunder;
provided that, solely for purposes of applying the vesting provisions of any
stock option granted to Employee by the Company, Employee shall not be deemed to
have discontinued the provision of services to the Company by reason of such
termination.  Finjan, Inc. shall be deemed a third party beneficiary of this
Section 16(g) and the Company shall cause Finjan, Inc. to execute such
additional documents and take such further action as may be necessary to give
effect to the provisions of this Section 16(g). 
 
h.           Modification.  This Agreement may be modified, amended, superseded
or cancelled, and any of the terms, covenants, representations, warranties and
conditions hereof may be waived, only by a written instrument executed by the
party or parties to be bound by any such modification, amendment, cancellation,
or waiver. 
 
i.           Waiver.  Neither this Agreement nor any term or condition hereof or
right hereunder may be waived or shall be deemed to have been waived or modified
in whole or in part by any party or by the forbearance of any party to exercise
any of its rights hereunder, except by written instrument executed by or on
behalf of that party.  The waiver by either party of a breach by the other party
of any of the provisions of this Agreement shall not operate or be construed as
a waiver of any subsequent breach by the other party. 
 
j.           Headings.  The section and other headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning and interpretation of this Agreement. 
 
k.           Notices.  Any notices required under this Agreement or during the
term of Employee’s employment with the Company shall be sent to Employee at the
last address on file and to the Company at the address set forth below: 
 
Finjan Holdings, Inc.
122 East 42nd Street
Suite 1512
New York, New York 10168
Attn: Board of Directors and Chief Executive Officer
 
 
10

--------------------------------------------------------------------------------

 
 
l.           Counterparts.  This Agreement may be executed in any number of
counterparts (including facsimile or electronically transmitted portable
document (“pdf”) counterparts), each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, will constitute one and the same instrument; provided that fax
or electronically transmitted signatures of this Agreement shall be deemed the
same as delivery of an original.  Counterpart signatures need not be on the same
page and shall be deemed effective upon receipt.  At the request of either
party, the parties will confirm fax or electronically transmitted signature
pages by signing a duplicate original document.
 
m.           Legal Fee Reimbursement.  Promptly following the Effective Date,
the Company shall pay to Employee an amount equal to $15,000.00 (subject to
applicable withholding) to offset Employee’s legal fees in negotiating this
Agreement.
 
[Signature page follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

 
FINJAN HOLDINGS, INC.
           
By:
 /s/ Philip Hartstein      
Philip Hartstein, Chief Executive Officer & President
           
Date: 
October 30, 2014                  
SHIMON STEINMETZ
            /s/ Shimon Steinmetz             Date: October 30, 2014  

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF RELEASE
 
This General Release of Claims (“Release”) is made by Shimon Steinmetz
(“Employee”) as of the date set forth below.
 
RECITALS
 
WHEREAS, Employee and Finjan Holdings, Inc. (the “Company”) entered into an
Amended and Restated Employment Agreement dated October 30, 2014 (the
“Employment Agreement”).
 
WHEREAS, pursuant to the Employment Agreement, the Company agreed to make
payments to Employee upon termination of his employment under certain
circumstances, conditioned upon Employee signing a release of claims in favor of
the Company in the form hereof.
 
RELEASE
 
NOW THEREFORE, in consideration of the promises made by the Company in the
Employment Agreement, Employee hereby agree as follows:
 
1. General Release.  Employee knowingly and voluntarily releases and forever
discharges the Company, its affiliates and each of their respective past,
present and future officers, directors, members, managers, employees, partners
and shareholders, representatives, agents, successors, assigns, trustees,
administrators and fiduciaries under any Company benefit program (collectively
“Releasees”) from any and all claims, obligations, or causes of actions, known
and unknown, which Employee, Employee’s family, heirs, executors,
administrators, successors, and assigns have or may have as of the date of
execution of this Release or otherwise in connection with Employee’s separation
from the Company, including, but not limited to, any claims related to pay,
commission, hours, bonuses, pension, disability, physical or mental affliction,
benefits including vacation days and payment for unused vacation, terms and
conditions of employment and claims of discrimination on account of age, race,
color, sex, sexual harassment, sexual orientation, marital status, disability,
national origin, citizenship, religion, or retaliation, including any alleged
violation of:
 
(a) the Age Discrimination in Employment Act of 1967, as amended; (b) Title VII
of the Civil Rights Act of 1964, as amended; (c) The Civil Rights Act of 1991;
(d) Section 1981 through 1988 of Title 42 of the United States Code, as amended;
(e) Employee Retirement Income Security Act of 1974, as amended; (f) The
Immigration Reform Control Act, as amended; (g) The Americans with Disabilities
Act of 1990, as amended; (h) The Genetic Information Nondiscrimination Act of
2008; (i) The National Labor Relations Act, as amended; (j) The Fair Labor
Standards Act, as amended; (k) The Occupational Safety and Health Act, as
amended; (l) The Family and Medical Leave Act of 1993; (m) the Sarbanes-Oxley
Act; (n) the federal Worker Adjustment and Retraining Notification Act and any
similar state laws, (o) any state or local wage and hour law; (p) any other
local, state or federal law, regulation or ordinance; (q) any whistleblower law;
(r) any public policy, contract, tort, or common law; or (s) any allegation for
costs, fees, or other expenses including attorneys’ fees incurred in these
matters.  Employee specifically releases any claim based on any amendment to the
laws referenced, whenever such amendment was enacted.
 
 
13

--------------------------------------------------------------------------------

 
 
2.           Exceptions to Release.  Notwithstanding any provision of this
Release to the contrary, Employee acknowledges and understands that:
 
(a)           Employee is not releasing any claim which a statute provides may
not be released under any circumstances.
 
(b)           Employee is not waiving any rights that Employee may have to
vested benefits under any plan of the Company that is subject to Employee
Retirement Income Security Act of 1974, as amended, as of the date of Employee’s
separation from the Company.
 
(c)           Employee is not waiving any rights that Employee may have in
connection with equity that he may own in the Company (the “Equity”).  Employee
acknowledges and understands that, notwithstanding his separation from the
Company, his rights with respect to the Equity shall be governed by the
applicable governing documents of the Company and the agreements pursuant to
which such Equity was granted or acquired.
 
(d)           Employee is not waiving any rights to indemnification coverage
arising under or preserved by Section 16(d) of the Employment Agreement.
 
(e)           Employee is not waiving his right to enforce the terms of the
Employment Agreement that survive the termination of the Employment Agreement.
 
3.           Exclusive Benefits.  Employee acknowledges and understands that the
payments and benefits described in Sections 7(d) and 7(e) of the Employment
Agreement constitute the only benefits Employee will receive in connection with
Employee’s separation.
 
4.           No Pending Claims.  Employee represents that Employee has not
submitted any claim or lawsuit against the Company or its affiliates related to
his employment by the Company.  Employee hereby agrees not to sue the Company in
any court proceeding for any released claims.
 
5.           Claim Participation.  Employee acknowledges that this Release does
not limit his right, where applicable, to file or participate in any charge of
discrimination or other investigative proceeding of any federal, state or local
governmental agency.  To the extent permitted by law, Employee hereby agrees
that if such an administrative claim is made against any Releasee(s), Employee
shall not be entitled to recover any individual monetary relief or other
individual remedies beyond what is provided in Section 6 of the Employment
Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
6.            Acknowledgements.  EMPLOYEE HEREBY AGREES AND ACKNOWLEDGES THAT
THIS RELEASE IS GIVEN KNOWINGLY AND VOLUNTARILY AND ALSO ACKNOWLEDGES THAT:
 
(a) THIS RELEASE IS WRITTEN IN A MANNER UNDERSTOOD BY EMPLOYEE;
 
(b) THIS RELEASE REFERS TO RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT, AS AMENDED;
 
(c) EMPLOYEE HAS NOT WAIVED ANY RIGHTS ARISING AFTER THE DATE OF THE EXECUTION
OF THIS RELEASE;
 
(d) EMPLOYEE HAS RECEIVED VALUABLE CONSIDERATION IN EXCHANGE FOR THE RELEASE
OTHER THAN AMOUNTS THE EXECUTIVE IS ALREADY ENTITLED TO RECEIVE; AND
 
(e) EMPLOYEE IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS RELEASE.
 
7.           Continuing Obligation.  Employee agrees to continue to be bound by
the restrictive covenants in the Employment Agreement that survive the
termination of Employee’s employment pursuant to the terms of the Employment
Agreement.
 
8.           Breach.  Upon a breach of any of the release of claims or covenant
not to sue provisions set forth in this Release by Employee, and due to the
difficulties in calculating the damages that might be sustained (directly or
indirectly) as a result of such breach, Employee shall forfeit Employee’s right
to any and all future benefits or payments to be provided pursuant to the
Employment Agreement.  Employee agrees that the Company may withhold any
payments otherwise due under the Employment Agreement pending final adjudication
of any such claim of material breach.
 
9.           Time to Consider Agreement and Revocation.  EMPLOYEE HAS RECEIVED
THIS RELEASE ON __________ _____, _____ AND EMPLOYEE WILL BE GIVEN TWENTY-ONE
(21) DAYS FROM RECEIPT OF THIS RELEASE TO CONSIDER WHETHER TO SIGN IT.  EMPLOYEE
AGREES THAT CHANGES OR MODIFICATIONS TO THIS RELEASE DO NOT RESTART OR OTHERWISE
EXTEND THE ABOVE TWENTY-ONE (21) DAY PERIOD. EMPLOYEE SHALL HAVE SEVEN (7) DAYS
FOLLOWING EXECUTION OF THIS RELEASE TO REVOKE IT AND THE RELEASE SHALL NOT TAKE
EFFECT UNTIL THOSE SEVEN (7) DAYS HAVE ENDED.  IF EMPLOYEE DECIDES TO REVOKE THE
RELEASE, EMPLOYEE MUST DELIVER A SIGNED NOTICE OF REVOCATION ON OR BEFORE THE
END OF THE SEVEN (7) DAY PERIOD TO THE COMPANY AT THE ADDRESS SET FORTH IN THE
EMPLOYMENT AGREEMENT.
 
If Employee signs this release in less than 21 days, Employee confirms that
Employee does so voluntarily and without any pressure or coercion of any nature
from anyone at the Company.
 
[Signature Page Follows]
 
 
15

--------------------------------------------------------------------------------

 
 
In witness whereof, Employee hereby does knowingly and voluntarily executes this
Release as of the date set forth below.

 

     
Print Name
                Signature   Dated      

 
 
16

--------------------------------------------------------------------------------

 
                                                              